DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 3/11/22.  Claims 1, 12, 15, and 19 were amended; claim 9 was cancelled.  Claims 1-8 and 10-20 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 9 of Remarks, filed 3/11/22, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
4.	Applicant’s arguments, see page 10 of Remarks, filed 3/11/22, with respect to the rejections of independent claims 1 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2009/0145463 to Oh et al. (hereafter “Oh”) have been fully considered and are persuasive.  Therefore, the rejections of claims 1 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Oh have been withdrawn.  However, upon further consideration, claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh further including the same grounds as the rejection of (now canceled) claim 9 under 35 U.S.C. 103 presented in the previous Office Action.
5.	Applicant's arguments, see page 10 of Remarks, filed 3/11/22, with respect to the rejection of independent claim 12 under 35 U.S.C. 103 as being unpatentable over Oh in view of US Pub. 2002/0045008 to Toshima et al. (hereafter “Toshima”) have been fully considered but they are not persuasive. 
Applicant asserts that, during the interview conducted 1/26/22, Examiner agreed that the amendments made to claims 1, 12, and 15 herein would be sufficient to overcome the outstanding rejections.
Examiner respectfully disagrees.  As evidenced by Examiner’s Interview Summary filed 1/31/22, no such agreement was reached.  Applicant’s proposed amendments from said interview (see interview appendix) presented only an amendment to claim 1 incorporating the limitations from claim 8.  The present amendment to claims 1, 12, and 15 include different limitations from those presented in the interview; rather, the present claim amendments to claims 1, 12, and 15 incorporate the limitations from claim 9.  The present claim amendments to claims 1, 12, and 15 merely overcome the previous grounds of rejection of claims 1 and 15 under 35 U.S.C. 102(a)(1), but do not overcome the rejection of claim 12 under 35 U.S.C. 103.  On this basis independent claims 1, 12, and 15 are rejected under 35 U.S.C. 103 further including the same grounds as the rejection of (now canceled) claim 9 under 35 U.S.C. 103 presented in the previous Office Action.

Drawings
6.	The drawings were received on 3/11/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 6-8, 10-11, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2009/0145463 to Oh et al. (hereafter “Oh”) 
Regarding claim 1,
Oh discloses an apparatus for removing photoresists [¶0003], comprising: 
a chamber (100) including a substrate support (120) configured to support a substrate (W), and a nozzle unit (130) disposed toward the substrate support [see Fig. 2; ¶0030]; 
an ozone solution generator (24) configured to generate an ozone solution; 
an acid solution reservoir (22) configured to store an acid solution (e.g. HF) [see Fig. 1; ¶0031]; 
first (34) and second (32) supply lines connected to the ozone solution generator and the acid solution reservoir respectively [see Fig. 1; ¶0033]; and 
an in-line mixer (36b) configured to 
prepare a photoresist removing solution by mixing the ozone solution supplied from the first supply line, and the acid solution supplied from the second supply line, and 
supply the photoresist removing solution to the nozzle unit (via 44) [see Fig. 1; ¶0042].  
Oh does not explicitly teach that the acid solution (from 22) is supplied to the in-line mixer by a pump.  However it is old and well known in the art to utilize pumps to provide the necessary pressure for conveying liquid.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use a pump to supply the acid solution from the acid solution reservoir to the in-line mixer since the examiner takes Official Notice of such a pump for its use in the art and the selection of such a pump to selectively provide pressure to convey liquid would be within the level of ordinary skill in the art.
Regarding claim 6,
Oh discloses the apparatus of claim 1, further comprising 
first (34c) and second (32b) flowmeters on the first and second supply lines, respectively, and configured to monitor a flow rate of the ozone solution and a flow rate of the acid solution, respectively [Fig. 1; ¶0033-¶0034].  
Regarding claim 7,
Oh discloses the apparatus of claim 1, wherein the in-line mixer (36b) includes a screw structure disposed in a flow space inside the in-line mixer [see Fig. 1; ¶0035].  
Regarding claim 8,
Oh discloses the apparatus of claim 1, wherein the ozone solution is supplied into the chamber through the in-line mixer by a pressure difference between an internal pressure of the ozone solution generator (24) and an internal pressure of the chamber [Fig. 1; ¶0034].  
Regarding claim 10,
Oh discloses the apparatus of claim 1, wherein the acid solution includes at least one selected from the group consisting of hydrofluoric acid (HF) [¶0031], hydrochloric acid (HCl), phosphoric acid (H3PO4), tetramethylammonium hydroxide (TMAT), oxalic acid, and acetic acid.
Regarding claim 11,
Oh discloses the apparatus of claim 1, wherein the acid solution includes hydrofluoric acid (HF) [¶0031].  It is noted that the recitation “wherein the acid solution includes hydrofluoric acid (HF), and the photoresist removing solution, supplied from the in-line mixer, has an ozone concentration of 20 to 40 ppm and an HF concentration of 200 to 350 ppm” is a statement of intended use which does not patentably distinguish over the cited prior art since Oh meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  Claims directed to apparatus must be distinguished from prior art in terms of structure rather than function.  In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA).  “[A]pparatus claims cover what a devices is not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 15,
Oh discloses an apparatus for removing photoresists [¶0003], comprising: 
a chamber (100) having an internal space [see Fig. 2; ¶0030]; 
an ozone solution generator (24) configured to generate an ozone solution; 
an acid solution reservoir (22) configured to store an acid solution (e.g. HF) [see Fig. 1; ¶0031]; 
an in-line mixer (36b) configured to, 
prepare a photoresist removing solution by mixing the ozone solution and the acid solution, and 
supply the photoresist removing solution to the internal space of the chamber (via 44) [see Fig. 1; ¶0042]; and 
a flow rate controller (34b, 32b) configured to control flow rates of the ozone solution and the acid solution [see Fig. 1; ¶0033-¶0034].  
Oh does not explicitly teach that the acid solution (from 22) is supplied to the in-line mixer by a pump.  However it is old and well known in the art to utilize pumps to provide the necessary pressure for conveying liquid.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use a pump to supply the acid solution from the acid solution reservoir to the in-line mixer since the examiner takes Official Notice of such a pump for its use in the art and the selection of such a pump to selectively provide pressure to convey liquid would be within the level of ordinary skill in the art.
Regarding claim 16,
Oh discloses the apparatus of claim 15, wherein the chamber includes a substrate support (120) configured to support a substrate (W), and a nozzle unit (130) configured to inject the photoresist removing solution supplied from the in-line mixer [see Fig. 2; ¶0030].  
Regarding claim 19,
Oh discloses the apparatus of claim 15, wherein it is noted that the recitation “wherein the flow rate controller is configured to control the flow rate of the ozone solution and the flow rate of the acid solution such that an ozone concentration is maintained in a range of 10 to 200 ppm and an acid concentration is maintained in a range of 100 to 1500 ppm” is a statement of intended use which does not patentably distinguish over the cited prior art since Oh meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 20,
Oh discloses the apparatus of claim 15, wherein it is noted that the recitation “wherein the photoresist removing solution, supplied from the in-line mixer, has an ozone concentration of 20 to 40 ppm and an acid concentration of 200 to 350 ppm” is a statement of intended use which does not patentably distinguish over the cited prior art since Oh meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].

9.	Claims 2-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2009/0145463 to Oh et al. (hereafter “Oh”) in view of US Pub. 2002/0045008 to Toshima et al. (hereafter “Toshima”).
Regarding claim 2,
Oh discloses the apparatus of claim 1, further comprising first (34b) and second (32b) valves on the first (34) and second (32) supply lines, respectively [see Fig. 1; ¶0033-¶0034].  Oh teaches that a control unit (60) monitors flow rates of the first (34) and second (32) supply lines measured via respective first and second flow meters (34c, 32c), wherein if the measured flow rate(s) is/are outside a preset range the measured flow rates are displayed so that the operator may control the first (34b) and second (32b) valves accordingly [¶0041].  Oh does not explicitly teach a flow rate controller configured to control the first and second valves, however such a feature is well known in the art.  For example, Toshima similarly discloses a substrate processing apparatus comprising a chamber (10) for processing a substrate (W) that receives fluid from first (31) and second (75) fluid sources, wherein a flow rate controller (100) is configured to control first (37) and second (77) valves to be selectively opened an amount to produce desired flow rates of the respective fluids [see Fig. 2; ¶0046, ¶0051].  Therefore it would have been obvious to one having ordinary skill in the art to modify the first and second valves of Oh to be controlled to maintain desired flow rates therethrough, as taught by Toshima, such that the controller (60) selectively controls opening of the first and second valves (34b, 32b) to produce desired flow rates in response to the detected flow rates from the flow meters (32c, 34c).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
Regarding claim 3,
Oh in view of Toshima discloses the apparatus of claim 2, further comprising:   
a concentration meter (48) configured to measure an ozone (03) concentration and an acid concentration of the photoresist removing solution supplied from the in-line mixer [Oh: Fig. 1; ¶0036].  
Regarding claim 4,
Oh in view of Toshima discloses the apparatus of claim 3, wherein it is noted that the recitation “wherein the flow rate controller is configured to control the flow rate of the ozone solution and the flow rate of the acid solution such that the ozone concentration is maintained in a range of 10 to 200 ppm” is a statement of intended use which does not patentably distinguish over the cited prior art since Oh in view of Toshima meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 5,
Oh in view of Toshima discloses the apparatus of claim 4, wherein it is noted that the recitation “wherein the flow rate controller is configured to control the flow rate of the ozone solution and the flow rate of the acid solution such that the acid concentration is maintained in a range of 100 to 1500 ppm” is a statement of intended use which does not patentably distinguish over the cited prior art since Oh in view of Toshima meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 12,
Oh discloses an apparatus for removing photoresists [¶0003], comprising: 
a chamber (100) having an internal space; 
an ozone solution generator (24) configured to generate an ozone solution; 
an acid solution reservoir (22) configured to store an acid solution (e.g. HF) [see Fig. 1; ¶0031];   
first (34) and second (32) supply lines, connected to the ozone solution generator and the acid solution reservoir respectively, including first (34b) and second (32b) valves configured to control flow rates of the ozone solution and the acid solution, respectively [see Fig. 1; ¶0033-¶0034]; 
a transfer line having a first end (at 36) connected to the first and second supply lines, and a second end (at 44) connected to the internal space of the chamber [Fig. 1; ¶0035-¶0036]; 
an in-line mixer (36b) configured to, 
prepare a photoresist removing solution by mixing the ozone solution supplied from the first supply line, and the acid solution supplied from the second supply line, and 
supply the photoresist removing solution to the internal space of the chamber through the transfer line (at 44) [see Fig. 1; ¶0042].
Oh teaches first (34b) and second (32b) valves on the first (34) and second (32) supply lines, respectively [see Fig. 1; ¶0033-¶0034].  Oh teaches that a control unit (60) monitors flow rates of the first (34) and second (32) supply lines measured via respective first and second flow meters (34c, 32c), wherein if the measured flow rate(s) is/are outside a preset range the measured flow rates are displayed so that the operator may control the first (34b) and second (32b) valves accordingly [¶0041].  Oh does not explicitly teach a flow rate controller configured to control the first and second valves, however such a feature is well known in the art.  For example, Toshima similarly discloses a substrate processing apparatus comprising a chamber (10) for processing a substrate (W) that receives fluid from first (31) and second (75) fluid sources, wherein a flow rate controller (100) is configured to control first (37) and second (77) valves to be selectively opened an amount to produce desired flow rates of the respective fluids [see Fig. 2; ¶0046, ¶0051].  Therefore it would have been obvious to one having ordinary skill in the art to modify the first and second valves of Oh to be automatically controlled to maintain desired flow rates therethrough, as taught by Toshima, such that the controller (60) selectively controls opening of the first and second valves (34b, 32b) to produce desired flow rates in response to the detected flow rates from the flow meters (32c, 34c).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
Oh does not explicitly teach that the acid solution (from 22) is supplied to the in-line mixer by a pump.  However it is old and well known in the art to utilize pumps to provide the necessary pressure for conveying liquid.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use a pump to supply the acid solution from the acid solution reservoir to the in-line mixer since the examiner takes Official Notice of such a pump for its use in the art and the selection of such a pump to selectively provide pressure to convey liquid would be within the level of ordinary skill in the art.
Regarding claim 13,
Oh in view of Toshima discloses the apparatus of claim 12, further comprising, 
a concentration meter (48) configured to measure an ozone (03) concentration and an acid concentration of a photoresist removing solution supplied from the in-line mixer  [Oh: Fig. 1; ¶0036].
It is noted that the recitation “wherein the flow rate controller is configured to control the flow rate of the ozone solution and the flow rate of the acid solution such that the photoresist removing solution has a desired ozone concentration and a desired acid concentration” is a statement of intended use which does not patentably distinguish over the cited prior art since Oh in view of Toshima meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 14,
Oh in view of Toshima discloses the apparatus of claim 12, wherein the acid solution is an HF solution [Oh: ¶0031].  

10.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2009/0145463 to Oh et al. (hereafter “Oh”) as applied to claim 16 above, and further in view of US Pub. 2007/0020943 to Kim et al. (hereafter “Kim”).
Regarding claim 17,
Oh discloses the apparatus of claim 16, but does not teach that the nozzle unit entirely overlaps the substrate.  However such a nozzle unit as claimed is well known in the art; for example, Kim similarly discloses an apparatus for removing photoresists wherein processing fluid is supplied to a chamber (110) via a nozzle unit (i.e. showerhead 140) that entirely overlaps the substrate (200) and that includes a plurality of holes (147) regularly arranged to inject the processing fluid [see Fig. 1; ¶0040, ¶0063].  Therefore it would have been obvious for one having ordinary skill in the art at the time of filing to substitute to nozzle unit of Oh for the (showerhead-type) nozzle unit taught by Kim in order to uniformly distribute the photoresist removing solution onto the substrate during operation [Kim: ¶0040].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
Regarding claim 18,
Oh discloses the apparatus of claim 16, but does not teach that the nozzle unit includes a plurality of holes regularly arranged to inject the photoresist removing solution.  However such a nozzle unit as claimed is well known in the art; for example, Kim similarly discloses an apparatus for removing photoresists wherein processing fluid is supplied to a chamber (110) via a nozzle unit (i.e. showerhead 140) that entirely overlaps the substrate (200) and that includes a plurality of holes (147) regularly arranged to inject the processing fluid [see Fig. 1; ¶0040, ¶0063].  Therefore it would have been obvious for one having ordinary skill in the art at the time of filing to substitute to nozzle unit of Oh for the (showerhead-type) nozzle unit taught by Kim in order to uniformly distribute the photoresist removing solution onto the substrate during operation [Kim: ¶0040].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711